Citation Nr: 9930538	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-01 461	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for lung cancer to include 
the question of whether it was due to exposure to Agent 
Orange. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from February 1959 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for lung cancer 
as a result of exposure to herbicides.  The Board notes that 
in June 1999 the veteran withdrew his request for a hearing 
before a Member of the Board, and the hearing scheduled for 
July 1999 was subsequently canceled. 


FINDINGS OF FACT

1.  .  The veteran served in Thailand from July 1966 to June 
1967; he did not serve in the Republic of Vietnam. 

2.  Lung cancer was first manifested many years after 
service.  

3.  There is no objective evidence that the veteran was 
exposed to Agent Orange during his service in Thailand.  


CONCLUSION OF LAW

The veteran's lung cancer was not incurred or aggravated in 
service, may not be presumed to have been incurred in 
service, and was not incurred as a result of Agent Orange 
exposure in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not show any complaints, clinical 
findings, or diagnosis of lung cancer.  On a January 1970 
separation physical examination, the veteran's lungs were 
clinically evaluated as normal.  Service personnel records 
show that he served in Thailand from July 1966 to June 1967.  
He served with Co C, 538th EngrBn (Const) from July 1966 to 
March 1967 and then served with Hq Co, 809th EngrBn (Const) 
until June 1967.  He had no service in the Republic of 
Vietnam.  

A VA medical center (VAMC) discharge summary dated in January 
1995 showed a diagnosis of large cell carcinoma of the lung.  
VA treatment records dated from January 1995 to October 1995 
showed that the veteran received treatment for carcinoma of 
the lung and other unrelated medical problems.  

By rating action in July 1996, the RO denied service 
connection for lung cancer due to Agent Orange exposure, 
finding that there was no indication that the veteran served 
in Vietnam.  The RO noted that the veteran, therefore, did 
not meet the statutory requirements to establish service 
connection on a presumptive basis for his lung cancer. 

By letter dated in June 1997, the RO notified the veteran 
that he was previously denied service connection for lung 
cancer due to Agent Orange exposure in July 1996, and that in 
order to have the issue reconsidered (and reopened), he had 
to provide new and material evidence to show that his lung 
cancer was incurred or aggravated by his active military 
service.  The RO also noted that his personnel records showed 
that he served in Thailand, and there was no indication that 
he served in the Republic of Vietnam. 

Received in June 1997 by the RO, was a statement from the 
veteran in which he claimed service connection for large cell 
carcinoma of the lung due to exposure to Agent Orange.  The 
veteran reported that he was stationed in Thailand from July 
8, 1966 to June 22, 1967 and they were building a highway 
through Thailand into Vietnam.  He claimed that the right of 
way was sprayed with an herbicide agent (Agent Orange) 
several times during his period of service, in order to kill 
the jungle and control the vegetation on the right of way.  
He claimed they worked everyday in the jungle after it was 
sprayed, building the highway, and their compound was sprayed 
and fogged every day and night to control insects.  He 
reported that he was in good health when he arrived in 
Thailand in July 1966 and started having health problems and 
problems with breathing and swallowing.  He claimed that a 
doctor told him that sprayed herbicide will cause large cell 
carcinoma.  

In September 1997 the veteran submitted a statement, along 
with several documents.  In his statement he claimed that he 
was stationed 65 miles south of Kharat, Thailand for six to 
eight months and he helped to build a road.  He thought the 
road was named Highway 23.  He claimed that after six to 
eight months he was promoted and stationed further south, and 
was still building the road.  He reported that the vegetation 
on the right of way, when sprayed, would wilt and turn brown.  

The veteran also submitted a letter dated in September 1997 
from the U.S. Army & Joint Services Environmental Support 
Group (ESG) (now called the U.S. Armed Services Center for 
Research of Unit Records) to the RO, in response to the 
veteran's representative request concerning his possible 
exposure to herbicides in Thailand.  Along with the letter, 
ESG included documents showing that the Thailand Defoliation 
Test Program was conducted in Thailand from April 1963 
through June 1966, to determine the effectiveness of aerial 
applications of herbicides, such as Purple and Orange, in the 
defoliation of jungle vegetation.  The test program was 
carried out in a series of aerial spray tests on carefully 
defined test plots at the Royal Thai Army reservation in 
Pranburi, Thailand.  The document also showed that Agent 
Orange was sprayed in Thailand in 1964 and 1965.  Also 
enclosed with the letter were copies of VA Agent Orange 
Briefs and the Agent Orange Review.  

In July 1997 the National Personnel Record Center (NPRC) 
indicated that they were unable to confirm the veteran's use 
of Agent Orange during road construction. 

By rating action in October 1997, the RO denied service 
connection for lung cancer as a result of exposure to 
herbicides, essentially finding that the required service in 
Vietnam had not been shown, nor was there evidence of 
exposure to herbicides in any other period of service.  The 
RO also noted that there was no basis in the available 
evidence of record to establish service connection for lung 
cancer, and noted that the lung cancer did not occur in 
service, nor was it aggravated or caused by service. 

In February 1998 the veteran testified at a hearing at the RO 
that he arrived in Thailand in July 1966 and first went to a 
base camp in "Kharat" for three to four days.  He was then 
transferred approximately 65 to 70 miles south, into the 
mountains and jungles, where he was assigned to a unit as an 
equipment repairman.  His unit was building a road through 
the jungle and mountains, and he claimed that the 150 foot 
right of way for the road was sprayed with herbicides.  He 
claimed that during the eight or nine months he was with the 
unit, they built approximately 15 miles of the road, and 
herbicides were sprayed over two to three mile sections of 
the road.  He was part of the crew that actually cleared the 
right of way and did the initial grading.  He reported that 
he never saw the actual spraying, but did see helicopters go 
over with spray bars on.  He testified that he worked in 
brown foliage areas.  He was diagnosed with lung cancer in 
1995, received radiation treatment, and his lung cancer was 
now in remission.  After he spent approximately eight months 
building the road, he was transferred farther south to the 
809th Engineer Battalion, Headquarters Company, and there was 
no exposure there.  The veteran submitted several maps to the 
hearing officer, and reported that the maps showed that the 
spraying noted at Pranburi was remote from where the veteran 
was, and that his likelihood of exposure was slim.  He did 
not know what type of helicopters were spraying the 
herbicides or where they came from.  

In a statement dated in June 1998 the veteran indicated that 
he was including unit history reports for C Company, 538th 
Eng. Bn., and noted that these records showed that they had 
trouble clearing the jungle during building of the road 
because it was very dense.  He claimed that due to the amount 
of vegetation, they sprayed "defoliates", one of which was 
Agent Orange.  He claimed he was exposed to this by working 
in the jungle, brushing up against the foliage, and drinking 
the water.  

The veteran submitted a letter dated in May 1998 from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), to his representative, "concerning his PTSD 
claim".  Enclosed with the letter was a 1965-1970 unit 
history and extracts from the Operational Reports of Lessons 
Learned submitted for time periods ending April 30, 1996 and 
October 31, 1996, by the 538th Engineer Battalion.  In the 
letter the USASCRUR stated that the unit's mission included 
constructing base camps and Route 304.  The area of Route 
304's terrain was noted to have rugged hills, mountains, 
dense under brush, jungle type vegetation, and rice paddies, 
and that the unit's area of operation included Korat and 
Kahin Buri, Thailand.  It was noted that the National 
Archives and Records Administration and the U.S. Army 
Military History Institute did not maintain unit records for 
the 134th Engr.Bn.  It was also noted that Morning Reports, 
which could be used to verify daily personnel actions, could 
be ordered from the Director of the NPRC.  

A review of the unit history for the 538th Engineer Battalion 
in Thailand shows that from December 1965 to December 1968 a 
140 kilometer road was constructed between Korat and Kahin 
Buri which traversed several types of challenging terrain, 
including rugged hills and mountains, with dense underbrush 
and jungle type vegetation, low lying rice paddy areas.  The 
Operational Report of Lessons Learned showed that Company C 
was responsible for military road construction in a certain 
area, and the major tasks in that area included clearing and 
grubbing heavy jungle growth and control of steep grades as 
the road winds through the mountain.  

In June 1998, the veteran also submitted an April 1998 letter 
from J. P. Sutherland, Jr., D.O.  Dr. Sutherland indicated 
that the veteran had a history of exposure to Agent Orange 
which would affect his lung disease associated with emphysema 
and chronic obstructive lung disease.  Dr. Sutherland also 
reported that the veteran had a history of large cell 
carcinoma of the lungs which was a direct result of exposure 
to Agent Orange.  

Analysis

A claimant for benefits under a law administered by the 
Secretary of the United States Department of Veteran Affairs 
(VA) shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The Secretary has the duty to 
assist a claimant in developing facts pertinent to the claim 
if the claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  In this case, the veteran's 
claim for service connection for lung cancer due to exposure 
to Agent Orange is considered to be a plausible claim and is 
therefore well grounded.  The Board also notes that that all 
necessary evidentiary development has been undertaken by VA 
and the duty to assist has been complied with.

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  38 
U.S.C.A. § 1110, 1131.  Where a veteran, who has served 90 
days or more, manifests certain specified diseases to include 
cancer to a degree of 10 percent or more within one year of 
separation from service, that disease may be presumed to have 
been incurred during service, the absence of any evidence of 
that disease during service notwithstanding.  38 C.F.R. 
§§ 3.307, 3.309.

The veteran contends that he has lung cancer as a result of 
his exposure to Agent Orange during his period of active 
service in Thailand.  He asserts that he was exposed to Agent 
Orange in Thailand because he helped build a road through the 
jungle, and that Agent Orange was sprayed to clear the right 
of way for the road.  

The Board initially notes that the veteran's active duty 
included service in Thailand from July 1966 to June 1967.  A 
review of the claims file reveals no evidence showing that 
the veteran served in the Republic of Vietnam, nor does he 
assert otherwise.  The regulations pertaining to Agent Orange 
exposure, now expanded to include all herbicides used in 
Vietnam, provide for a presumption of exposure to herbicide 
agents for veterans who served on active duty in Vietnam 
during the Vietnam era and have a disease listed at 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1999); see also McCartt v. West, 12 
Vet. App. 164 (1999).  The specified diseases include 
respiratory cancers, which shall have become manifest to a 
degree of 10 percent or more within 30 years, after the last 
date on which the veteran was exposed to a herbicide agent 
during active service.  38 C.F.R. §§  3.307(a)(6)(ii), 
3.309(e) (1999).  The Board notes, however, that the Agent 
Orange presumption (38 C.F.R. §§ 3.307 and 3.309) does not 
extend to alleged exposure outside of Vietnam.  Thus, since 
the veteran did not serve in Vietnam, the Agent Orange 
presumption does not apply to the instant case.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

In that regard, the Board finds that the preponderance of the 
evidence is against the veteran's claim that Agent Orange 
exposure in Thailand led to the development of his lung 
cancer.  Although he submitted evidence from a private 
physician, Dr. Sutherland, showing that his lung cancer 
resulted from Agent Orange exposure, it is significant that 
the physician's opinion is solely based on the veteran's 
subjective reports of exposure to Agent Orange.  There is no 
evidence in the record confirming or corroborating the 
veteran's claimed exposure to Agent Orange in Thailand.  A 
physician's opinion regarding the etiology of a disorder can 
be no better that the facts alleged by the veteran.  Black v. 
Brown, 5 Vet. App. 178, 180 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not satisfy the 
competent medical evidence requirement set forth in Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1995).  Dolan v. Brown, 9 
Vet.App. 358, 363 (1996).  See also LeShore v. Brown, 8 
Vet.App. 406, 409 (1995); Reonal v. Brown, 5 Vet.App. 458, 
461 (1993).  Thus, Dr. Sutherland's opinion which ascribes a 
causal relationship between the veteran's claimed service 
Agent Orange exposure and current lung cancer as a result 
thereof, is of no probative value.  Of much more probative 
value is the information obtained from the ESG and USASCRUR 
regarding the veteran's alleged inservice exposure to Agent 
Orange.  Specifically, these records show that Agent Orange 
was sprayed in Thailand up until one month before the 
veteran's arrival in country, and was sprayed in an area 
remote from the veteran's location.  The unit histories 
obtained show that the veteran's unit did build a road, which 
involved clearing away dense jungle foliation, but there was 
no indication that Agent Orange was used during that process.

In short, the preponderance of the evidence weighs against 
the veteran's claim that his lung cancer is etiologically 
related to exposure to Agent Orange.  Absent evidence 
affirmatively showing that he was exposed to Agent Orange 
while serving in Thailand, or a legal presumption in the 
veteran's favor, there is no basis to grant service 
connection for lung cancer as being incurred during service 
or otherwise due to exposure to Agent Orange in Thailand.  
The Board has considered the doctrine of resolving doubt in 
the veteran's favor, but since the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application.  38 U.S.C.A.§ 5107.


ORDER

Entitlement to service connection for lung cancer, to include 
as being due to exposure to Agent Orange, is denied.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

